Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Final Office action is in response to the application filed on February 6th, 2014 and in response to Applicant’s Arguments/Remarks filed on July 19th, 2021.  Claims 2-21 are pending.
Priority
3.	Application 14/174,130 filed on February 6th, 2014 is a continuation of application 12/938,190 filed on November 2nd, 2010 which is a continuation of 11/415,949 filed May 2nd, 2006 which is a division of 10/356,277 filed January 31st, 2003.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Terminal Disclaimer
5.	Examiner notes that the Terminal Disclaimer filed on October 11th, 2019 has been approved.
Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this February 5th, 2021 has been entered. 
Response to Arguments 
7.	Applicant argues that Examiner is ignoring Office Policy by not considering and addressing that Smith has been identified by the Director as an Informative decision.  Examiner notes that although it has been identified as an Informative decision, Ex Parte Smith (Appeal No. 2018-000064) is non-precedential, so nothing in the previous Office Action was untrue. Examiner further notes that this Informative decision was not ignored by Examiner, and that it was stated that “the features of the pending application were examined using the same determination as that of Ex Parte Smith. Examiner further notes that the PTAB found that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a problem specifically arising in the realm of computer networks (see page 10 of the Board’s decision). Conversely, Examiner notes that the pending application does not overcome a problem specifically arising in the realm of computer networks, nor does it overcome a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically. Specifically the pending application recites an alleged improvement in managing orders by controlling “when and in what format a linked order including two order messages is sent and updated,” not a problem specifically arising in 
8.	Applicant argues that Examiner’s “proffered characterization of Smith as simply ‘overcoming a problem specifically arising in the realm of computer networks’… is not supported by the reasoning provided by the Board in Smith.” Examiner respectfully disagrees. Specifically on page 10 of Smith the Board states that: 
	As the Specification explains, the problem of inequitable access to information arises only in the context of hybrid trading platforms where trades occur both "in the pits" and electronically. Spec. ,r 55. Thus, like the claim and DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), Appellants' claims "overcome a problem specifically arising in the realm of computer networks." Id. at 1257. Accordingly, we conclude claim 1 is integrated into a practical application, and under the guidance provided in the Memorandum, the claim is eligible because it is not directed to the recited judicial exception.
	Thus, the problem being overcome was specifically arising in the realm of computer networks as stated in the previous rejection and in the Board decision. 
9.	Applicant argues that “while the pending claims are directed an electronic trading system often involves a judicial exception such as a fundamental economic practice or a commercial activity, they are not directed to those judicial exceptions.” More specifically Applicant argues that “the pending claims are directed to a gateway and synthetic order manager that controls when and in what format a linked order including two order messages is sent and updated as part of an electronic trading system and not to the electronic exchange itself or any other element embodying an abstract idea” do not recite an abstract idea… and are therefore eligible under Prong One of the analysis.” Examiner respectfully disagrees. Examiner further notes that in Ex Parte Smith (Appeal 
10.	Applicant argues that “any alleged abstract idea purported to be found in the claims, when considered as a whole, is clearly integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it.” More specifically Applicant argues “the claimed mechanism to control and manage the sending and updating of linked messages represents an 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2-21 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 2 recites limitations relating to trading/order submission and managing orders and more specifically: receiving information and a command, determining relationships between orders, transmitting messages, receiving data transmissions, and submitting an update message.
The limitations of receiving information and a command, determining relationships between orders, submitting messages, receiving data transmissions, and submitting an update message, as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice and a commercial or legal interaction, 
This judicial exception is not integrated into a practical application. In particular, the claims only recite a computing device and electronic exchanges in claim 2. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claim 2 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application).


Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 2021